Citation Nr: 1236412	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-22 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 1971 RO decision.  This case was previously brought before the Board in December 2007, at which time the claim was remanded to provide a statement of the case because the Veteran's March 2005 correspondence was determined to be a timely notice of disagreement to the May 1971 rating decision due to an address notification error.  This development was accomplished, and the Veteran then perfected an appeal to the Board on the merits of his claim for service connection.  

The Board remanded the matter in December 2011 for further evidentiary development.  Such development was completed; however, careful review reveals deficiencies which require clarification.  Thus, unfortunately, the appeal must be remanded again.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that while on active duty he injured his back lifting a heavy motor part and then dropping it.  The Veteran noted in several statements that fellow servicemen told him at the time that they heard an audible click from his back when he lifted the heavy part.  He reports that he has had back pain since that time.  

The Veteran's spine was deemed to have been normal upon discharge from service in 1956.  The Veteran filed a claim for service connection for back problems in 1971, which as explained above, is now viewed as having remained pending since that time.  An April 1975 radiology report was interpreted as showing minimal degenerative changes of the lumbar spine with an irregularity of the anterior aspect at L3 that may have been due to trauma.  

The Veteran is currently diagnosed with degenerative disc disease (DDD) as reflected on a November 2007 radiology report.  Specifically the report revealed that the Veteran had severe disc space narrowing at L1-L2, L3-L4, and L5-S1.  The report further shows that the DDD at L3-L4 had significantly progressed and there were endplate osteophytes and sclerotic changes.

In the December 2011 remand, the Board sought a medical opinion as to whether the Veteran's currently-shown lumbar spine problems are related wholly or in part, to service, and specifically to the incident the Veteran reported involving lifting a heavy motor part and feeling a "click" in his back at that moment.  In the remand, the Board particularly noted the report of the April 1975 X-ray study and commented that it may represent continuity of symptomatology.  Upon remand, however, the VA examiner did not apparently review the 1975 X-ray report and did not incorporate it into his written opinion.  Because the 1975 X-ray report constitutes the most contemporaneous medical evidence which could be interpreted as possibly corroborating a traumatic injury involving the Veteran's back, its significance to the case is obvious.  Given that the Veteran had L3 involvement shown on the 1975 X-ray and DDD at L3-L4 with endplate osteophytes and sclerotic changes shown on the 2007 X-ray, the Board deems that medical interpretation and comment upon these points is necessary before the case may be fairly resolved. 

As it appears that the Veteran continues to receive VA medical care, to include care for his orthopedic problems, his VA records should be updated for the claims file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to May 2011 by the Hines, IL VA Medical Center and all related clinics for inclusion in his claims file.

2.  The Veteran's claims file should then be forwarded to the VA examiner who conducted the January 2012 VA examination for further review and an addendum opinion.  If the same examiner is unavailable, the file should be forwarded to a physician with equivalent or greater expertise in orthopedic matters.  

The examiner is requested to review the 1975 X-ray report and opine whether the L-3 pathology highlighted in that report is related to the Veteran's currently-shown DDD at L3-L4 with endplate osteophytes and sclerotic changes.  He is also requested to opine as to whether the L-3 pathology reflected on the 1975 report more, less, or equally likely represents post-traumatic changes from either the episode in service reported by the Veteran or from general stress related to lifting during service.  

If the examiner deems that a clinical examination and/or further testing would be helpful to a fully-informed medical opinion, such examination and testing should be arranged.  The complete rationale for all opinions expressed should be fully-explained.  

3.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

